UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1530


RONNIE CLARKE,

                     Plaintiff - Appellant,

              v.

CITY OF PETERSBURG; W. HOWARD MYERS, Mayor of the City of
Petersburg; WILLIAM JOHNSON, City Manager; LORRAINE ADEEB, Human
Resources Director for City; BRIAN TELFAIR, City Attorney for the City,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:15-cv-00470-HEH)


Submitted: August 24, 2017                                  Decided: August 28, 2017


Before SHEDD and DIAZ, Circuit Judges. *


Affirmed by unpublished per curiam opinion.


Ronnie Clarke, Appellant Pro Se.


      *
          The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)
(2012).
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Ronnie Clarke appeals the district court’s order dismissing, after a review pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii) (2012), Clarke’s complaint alleging Defendants

retaliated against him in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e to 2000e-17 (2012). On appeal, we confine our review to the issues raised in

the Appellant’s brief. See 4th Cir. R. 34(b). Because Clarke’s informal brief does not

challenge the basis for the district court’s disposition, Clarke has forfeited appellate

review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th

Cir. 2004). Accordingly, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3